DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 3/24/2021.
Claims 2, 11, and 13 are amended.
Claims 1, 7, 12, and 18 are cancelled.
Claims 2-6, 8-11, 13-17, and 19-20 are pending.

Response to Arguments
Applicant’s arguments, see argument 2 and the combination of Stimpson and Takahashi, filed 3/24/2021, with respect to the rejection(s) of claim(s) 2-3, 6, 9, 11, 13-14, 17, and 20 under 103 as being unpatentable over Stimpson in view of Takahashi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Litherland (US 2002/0129813).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 6, 8-9, 11, 13-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Litherland et al. (US 2002/0129813) in view of Hon et al. (US 2019/0037925), Causier (US 2010/0236092) and Boku (US 2013/0063987).
Regarding claims 2 and 13, Litherland discloses a method and apparatus for controlling an aerosol generator (Abstract; Paragraph 1) comprising:
a phase feedback circuit (522) which tracks a combination of voltage, current, impedance, or phase difference (Paragraph 27; interpreted as a current feedback circuit and voltage feedback circuit), a microprocessor interface (504; equivalent to a microcontroller unit), a signal conditioner circuit (514; interpreted as a push-pull circuit) including a push-pull transformer (518) and a VCO frequency source (508; interpreted as part of the oscillator driving circuity);
	wherein the voltage travels from the frequency source (508) to the signal conditioner (514), to the phase feedback circuit (522) and to the microprocessor interface (504) (see Fig. 5; see paragraphs 53-54; interpreted as the push-pull circuit is coupled between the microcontroller unit and oscillator driving circuit, the feedback circuit is coupled between the oscillator driving circuit and the microcontroller unit); 
	the frequency source (508) is connected to the aerosol generator (590; equivalent to a load) in the form of an aperture plate (20; see Fig. 3; equivalent to an atomizing sheet);
	wherein the signal conditioner (514) receives a square wave output (Paragraph 54; equivalent to outputting a pulse width modulation signal from the microcontroller with a predetermined frequency and voltage), wherein a comparator (510) receives a desired amplitude (550) from the microprocessor (Paragraph 53) and amplitude feedback signal (558) and compared to a reference frequency (554; interpreted as a threshold) in order to decrease actual oscillator frequency (562; decreasing the frequency 
an inductor (520) including a left end (interpreted as one end of the inductor) and a right end (interpreted as a second end) connected to a voltage shift circuit (530; interpreted as a voltage source);
the microcontroller outputting a desired amplitude (550; interpreted as a pulse width modulation signal output end) and an aerosol generator enable signal output (556; interpreted as a first output end). 
Litherland further discloses a first MOSFET and second MOSFET for performing the push-pull function of the transformer (see Fig. 5). 

    PNG
    media_image1.png
    603
    829
    media_image1.png
    Greyscale

	However, Litherland is silent as to the oscillator driving circuit comprising a control switch including a control end, a first end, and a second end, wherein the control end of the control switch is connected with the push-pull circuit, and the first end of the control switch is connected with a first grounding resistor, wherein the second end of the control switch is connected with the load through a first 
	Causier teaches a drive circuit for high-frequency agitation (abstract) for nebulizing (Paragraph 16) comprising push-pull MOSFETS (TR1, TR2) providing a push-pull output drive (Paragraph 18), the output of the MOSTFETs are connected to the gate of a power MOSFET (TR3; equivalent to a switch), wherein signals from the MOSFETS (TR1, TR2) turn the MOSFET (TR3) on or off depending on whether the signal is high or low (Paragraph 22), wherein an inductor (L1) is connected to the source/drain of the power MOSFET (TR3) (Paragraph 19), wherein a capacitor (C1) and a capacitor (C2) (interpreted as a first capacitor) are connected between the MOSFET (TR3) and the piezoelectric crystal (P1).

    PNG
    media_image2.png
    579
    842
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the push-pull transformer of Litherland for the push-pull circuit of Causier  including the first and second capacitors because (1) the modification reduces the component count of the circuit by removing the transformer which reduces the physical size of the circuit (Causier; 
	Therefore, modified Litherland discloses 
	Hon teaches a vaporizing device (abstract) using a frequency oscillation circuit (50) including a transformer circuit (118) including a push-pull oscillator (120; Fig. 5) including a first and second triode (see Fig. 5) or a MOSFET push-pull oscillation circuit (122; Fig. 6). The first and second triodes include bases, collectors, and emitters respectively. 

    PNG
    media_image3.png
    679
    628
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the first and second MOSFETs of modified Litherland for the first and second triodes of Hon because substituting equivalents electrical elements known for the same purpose of providing a push-pull circuit is obvious to one of ordinary skill. See MPEP 2144.06(II). 

	Boku teaches a control circuit (abstract) comprising an N-channel MOSFET (16; Fig. 1) including a source terminal grounded through a sensing resistor (12), wherein a capacitor (10) and a resistor (11) are connected to the sensing resistor to form a noise filter for a signal detected by the sensing resistor (Paragraph 35). 
	It would have been obvious to said skilled artisan to have added the sensing resistor as in Boku to the source terminal of the power MOSFET of modified Litherland in order to ground the MOSFET and sense a signal from the MOSFET (Boku; Paragraph 35). 
Regarding claims 3 and 14, modified Litherland discloses a second capacitor connected in parallel with the two ends of the inductor (see annotated Fig. 5), a third capacitor and a fourth capacitor connected in parallel with the inductor and connected with the second end of the inductor (see annotated Fig. 5) which is connected to the voltage shift circuit (530; equivalent to the voltage source) and connected to the ground (see annotated Fig. 5). 

    PNG
    media_image4.png
    611
    842
    media_image4.png
    Greyscale

Regarding claims 6 and 17, modified Litherland discloses a fourth resistor and a sixth capacitor connected in series (see Fig. 5) wherein the fourth resistor is indirectly connected with the first end of the control switch (as modified by Causier), the capacitor is connected to the ground (see Fig. 5), wherein a connection point between the fourth resistor and the sixth capacitor are used in the phase feedback circuit (522).

    PNG
    media_image5.png
    606
    967
    media_image5.png
    Greyscale


Regarding claims 8 and 19, modified Litherland discloses a low pass filter (532) wherein the filter circuit comprises a resistor  and two capacitors connected to the ground connected in parallel between two ends of the resistor and coupled with the control system through the resistor (see Fig. 5). 

    PNG
    media_image6.png
    606
    967
    media_image6.png
    Greyscale

Regarding claims 9 and 20, modified Litherland discloses the fourth capacitor (see Fig. 5) and control switch (as modified by Causier) and the low pass filter (532) therebetween (see Fig. 5).
Regarding claim 11, modified Litherland discloses the low pass filter (532) is located between the aerosol generator enable signal output (556) and the second collector (as modified by Hon) (i.e. flows from the second collector, to the low pass filter, to the microcontroller). 
Claims 4-5, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Litherland et al. (US 2002/0129813) in view of Hon et al. (US 2019/0037925), Causier (US 2010/0236092) and Boku (US 2013/0049778) as applied to claim 2 above, and further in view of Abair et al. (US 4113809).
Regarding claims 4 and 15, modified Litherland discloses the control system as discussed above with respect to claim 2.  
However, modified Litherland is silent as to a fifth capacitor and a first resistor that are connected in parallel, and a diode; and the specification arrangement of the diode, the first capacitor, and the fifth capacitor. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oscillation circuit of modified Litherland by adding the diode, capacitor and resistor as in Abair because an impedance change in the transducer when liquid is removed or consumed from the reservoir reduced the power delivered to the transducer and prevents transducer damage (Abair; abstract).
Regarding claims 5 and 16, modified Litherland discloses the feedback circuit comprising a second resistor and a third resistor connected in series (see Fig. 5), wherein the one ends of the second resistor and third resistor that are connected in series are connected with a negative end of the diode (see Abair), and the third resistor is connected to the ground wherein a connection between the second resistor and third resistor are used in the phase feedback circuit (522).

    PNG
    media_image7.png
    606
    969
    media_image7.png
    Greyscale

Regarding claim 10, modified Litherland discloses a low pass filter (532) is between the second resistor (see Fig. 5 above) and the microcontroller (504). 


























Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747